

115 HR 6477 IH: SNAP-Ed Fights Lead Act of 2018
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6477IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Ms. Moore introduced the following bill; which was referred to the Committee on AgricultureA BILLTo include lead poisoning prevention and mitigation education as a purpose of the education and
			 obesity prevention program carried out under the Food and Nutrition Act of
			 2008, and for other purposes.
	
 1.Short titleThis Act may be cited as the SNAP-Ed Fights Lead Act of 2018. 2.FindingsThe Congress finds the following:
 (1)The nutrition education and obesity prevention program carried out under section 28 of the Food and Nutrition Act of 2008 as amended by this Act (in this Act referred to as SNAP-Ed) is designed to improve the likelihood that individuals eligible to participate in the supplemental nutrition assistance program (popularly known as SNAP) will make healthy food choices within a limited budget and choose physically active lifestyles while supporting the role of SNAP in addressing food insecurity among low-income Americans.
 (2)Federal SNAP-Ed guidance encourages States to target their SNAP-Ed efforts to women and then children in households that participate in SNAP.
 (3)The Secretary of Agriculture encourages States to develop SNAP-Ed policies and activities that address the highest priority nutrition problems and needs of the target audience.
 (4)Given its target audience, SNAP-Ed can play a role in reaching and mitigating the consequence of elevated blood lead levels in children who remain at the greatest risk for lead poisoning by educating individuals on a healthy diet that can help combat lead exposure.
 (5)According to the Department of Agriculture, foods rich in iron, calcium and vitamin C have been shown to help limit the absorption of lead by the body. Research indicates that the body absorbs lead faster when the stomach is empty.
 (6)As part of its response to the lead crisis in Flint, Michigan, the Department of Agriculture promoted nutrition education messages through Federal nutrition program providers, community-based partner organizations and farmers’ markets on important foods to consume to mitigate lead absorption. However, more can be done to use SNAP-Ed to help children and their families who are affected by lead poisoning.
 (7)In 2014 the Centers for Disease Control and Prevention estimated that 535,000 children in the United States had blood lead levels at or above 5 micrograms per deciliter which is the measure used to identify children with blood lead levels that are much higher than most children’s levels. Of these, 150,000 had levels at or greater than 10 micrograms per deciliter. Low-income and minority children make up a disproportionate number of these cases.
 (8)It is critical that the Federal Government continue to promote the use of SNAP-Ed funding for activities that increase education about and access to foods rich in nutrients key to combatting lead exposure.
			3.Amendments
 (a)PurposeSection 28(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a(b)) is amended by adding at the end the following:
				
					The Secretary shall ensure that such program includes messaging and education about the foods that
			 can reduce the impact of elevated blood lead levels in children,
			 especially in areas where the health risk to children is highest..
 (b)State nutrition education planSection 28(c)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a(c)(2)) is amended— (1)in subparagraph (B)—
 (A)by amending clause (i) to read as follows:  (i)present valid and data-driven needs assessments of the nutrition, physical activity, and obesity prevention needs of the target population;;
 (B)in clause (ii) by striking and at the end; (C)in clause (iii) by striking the period at the end and inserting a semicolon;
 (D)redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; (E)by inserting after clause (i) the following:
						
 (ii)identify the use of funding for evidence-based State or local projects that meet those needs;; (F)by adding at the end the following:
						
 (v)demonstrate and follow evidence-based strategies for effective nutrition education and obesity prevention;
 (vi)include a comprehensive statewide community needs assessment, pursuant to Federal guidelines that include public comments, to ensure funded activities have the greatest impact on the targeted populations; and
 (vii)to the maximum extent practicable, ensure that funds received under this section are expended and targeted to provide nutrition education and obesity prevention services in areas in the State in proportion to the population of eligible individuals residing in such areas.; and
 (2)by adding at the end the following:  (D)Approval of nutrition education State planAfter conducting a thorough review of the State nutrition education plan, the Secretary shall have exclusive authority to approve or disapprove such plan if it satisfies the requirements of this paragraph. The Secretary shall approve such plan only if the Secretary determines that implementation of such plan will—
 (i)advance the Federal purposes of SNAP-Ed to help targeted populations make healthy food choices, mitigate lead poisoning, and promote physical activity;
 (ii)a substantial likelihood of achieving program objectives; (iii)require the funded projects to be age-appropriate, culturally appropriate, and linguistically appropriate for the target population;
 (iv)satisfactorily measure, monitor, and evaluate the effectiveness of authorized projects; (v)use funds received to carry out such plan (and associated funds) to direct nutrition education and obesity prevention services to serve areas in the State that have the highest concentration of eligible individuals; and
 (vi)effectively provide nutrition education and obesity prevention services through projects identified based on a thorough statewide community needs assessment that involves public and stakeholder feedback and that identifies areas and populations in the State with the greatest need for interventions.
 (E)TransparencyNot later than 15 days after the Secretary approves a nutrition education State plan (or a modification of such plan), the Secretary shall publish the approved plan (or the approved modification of the approved plan), including the date of approval, on the website of the Department of Agriculture..
 (c)Use of fundsSection 28(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a(c)) is amended— (1)in the heading by inserting , lead mitigation, and after services; and
 (2)in paragraph (3)(A)(iii) by inserting including to address elevated blood lead levels in children before the period at the end. 4.Report by Comptroller GeneralNot later than 90 days after the effective date of this section, the Comptroller General shall begin to conduct an assessment of how each of the States allocates funds received for projects under section 28 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a) and the extent to which such funds are currently used for lead mitigation activities. Such assessment shall include an evaluation of—
 (1)whether the State allocation of such funds to local projects aligns with geographic areas with the highest populations of low-income individuals and households that participate in SNAP;
 (2)whether there is a substantial likelihood that the SNAP-Ed objectives of the State SNAP-Ed plan will be achieved with funds received for SNAP-Ed;
 (3)whether there is effective Federal oversight of implementation of such plan to ensure that Federal funds are being used to achieve such objectives;
 (4)the extent to which such funds will be used under such plan to carry out lead poisoning mitigation and education projects and the extent to which SNAP-Ed benefits will be targeted to those at high risk for lead poisoning;
 (5)the extent to which funds are currently being used under section 28 of such Act to carry out lead poisoning mitigation and education projects and the extent to which program benefits are targeted to those at high risk for lead poisoning; and
 (6)the effectiveness of the process used by States to solicit public and stakeholder input into the development of the State agency plan, including how that input is used to ensure the plan addresses the most pressing nutrition education needs in the State.
			5.Effective dates
 (a)General effective dateExcept as provided in subsection (b), this Act shall take effect 180 days after the date of the enactment of this Act.
 (b)Effective date of amendmentsSection 3 shall take effect on October 1, 2020. 